DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-11 and 17-20 drawn to a system and a non-transitory readable medium associated with a cloud-based computing environment which performs the forwarding virtual machine (VM) to execute availability of zones having internet protocol (IP) address and instruction for recording the IP address with a cloud Domain Name Service ("DNS") classified in  H04L61/1511 (Network arrangements or network protocols for addressing or naming by using DNS) and 709/242, 201, and 240 (routing data update, distributed data processing) or 714/4.11 (backup or standby (e.g. failover, etc.).
Claims 12-16 drawn to a method associated with a cloud-based computing environment executing a Relational Database Management System ("RDBMS") Virtual Machine ("VM") node and a controller node in availability zone by using and obtaining a Secondary Private IP ("SPIP") for the master and standby RDBMS VM node uses the secondary private IP for creating a rule in an IPtable of the RDBMS VM node in an Operating System ("OS") to  reject requests and  detecting a failure of the master RDBMS VM node classified in G06F2201/80 (Indexing scheme relating to error detection, to error correction, and to monitoring data base-specific techniques) and 707/679,640,674 and 737 (database processing, database restoring, database backup, database recovery and database clustering and grouping).
The inventions are independent or distinct, each from the other because:
I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant Application, inventions I and II are different because invention I is related to a system and a non-transitory readable medium associated with a cloud-based computing environment which performs the forwarding virtual machine (VM) to execute availability of zones having internet protocol (IP) address and instruction for recording the IP address with a cloud Domain Name Service ("DNS") (see the instant Application, Figs. 11 and 18 and ¶ [0048] and ¶ [0050]), whereas, invention II related to a method of executing a Relational Database Management System ("RDBMS") Virtual Machine ("VM") node and a controller node in availability zone by using and obtaining a Secondary Private IP ("SPIP") for the master and standby RDBMS VM node uses the secondary private IP for creating a rule in an IPtable of the RDBMS VM node in an Operating System ("OS") to  reject requests and  detecting a failure of the master RDBMS VM node. (See the instant Application, Figs. 13-15 and ¶ [0048]-[0049] and ¶ [0038], ¶ [0041] and ¶ [0054] a SPIP).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The prior art applicable to one invention would not likely be applicable to another invention.
     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
   The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventor ship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455